United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 13, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40767
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

M. ALBERTO CUELLAR-ARRELLANO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 5:02-CR-1225
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     M. Alberto Cuellar-Arrellano (Cuellar) seeks leave to

proceed in forma pauperis (IFP) on appeal.      To proceed IFP on

appeal, Cuellar must show that he is a pauper and that he will

raise a nonfrivolous issue on appeal.     See Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982).

     Cuellar has appealed from the denial of an unauthorized,

meaningless motion.   See United States v. Early, 27 F.3d 140,

141-42 (5th Cir. 1994).    The appeal is without arguable merit and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40767
                                -2-

is therefore dismissed as frivolous.   Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   His motion for IFP

status is denied.

     IFP DENIED; APPEAL DISMISSED.